DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and under examination on the merits in the instant case.

Drawings
It is noted that Figures 2, 6, 7, 10, 11B, and 12A in the drawings electronically filed on June 26, 2020 contains color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al. (Biophysical Journal, 2018, 114(3), Supplement 1, S1-870, poster 2678 presented on February 20, 2018).
Murray discloses a method of treating aged Duchenne muscular dystrophy (DMD) patients having heart dysfunction comprising administering a combination of “AAV6-CK8-Dys” carrying “a striated muscle regulatory cassette (CK8)” and “microdystrophin (Dys)” and a “viral vector-mediated overexpression of ribonucleotide reductase (RNR)” by “a cardiac-specific regulatory cassette driving expression of RNR.” See the entire poster. 
Accordingly, claims 1-6, 9, and 15-19 are described by Murray et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Regnier et al. (US 2016/0186139 A1) in view of Chamberlain et al. (WO 2016/115543 A2).
Reginier discloses a “method of improving cardiac function in a mammal” having “a heart condition resulting in reduced contraction” and “reduced systolic function” such as “cardiomyopathy”, wherein the method comprises administering two viral vectors (e.g., AAV6) each separately encoding RRM1 and RRM2 or a single vector encoding both RRM1 and RRM2 operably linked to a cTnC promoter, wherein the method provides “substantial improvements in cardiac contractility” including left ventricular (LV) function such as “increased LV pump function”, thereby preventing “progression to heart failure”. See paragraphs 0008, 0012, 0014, 0076, 0100-0101, 0104, 0113, 0127-0128, 0130, 0150, 0227, 0233, 0252-0256. See also claims 29 and 90 copied below, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    156
    417
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    415
    media_image2.png
    Greyscale

Reginier does not expressly teach that the mammal having cardiomyopathy with reduced myocardial contraction and reduced systolic function has muscular dystrophy.
Chamberlain teaches that a subject (e.g., human) having muscular dystrophy (e.g., DMD) has pathological symptoms such as “cardiomyopathy” and “cardiac pump failure” and that cardiac muscle expression of a pharmaceutical composition encoding a micro-dystrophin gene operably linked to a CK8 promoter or a cTnT promoter restores the baseline end-diastolic volume defect and treats the pathological symptoms. See the entire reference including claims, wherein claims 49-50, 63, 66-68, and 71 are copied below with added emphasis by underlining.

    PNG
    media_image3.png
    199
    636
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    109
    635
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    286
    636
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    25
    631
    media_image6.png
    Greyscale

Chamberlain teaches that the pharmaceutical composition comprises “a delivery vehicle” comprising an AAV vector such as AAV6. See paragraphs 0180-0181. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply Reginier’s cardiac function improvement method to a subject having DMD with a reasonable expectation of success, because one of ordinary skill in the art would have reasonably recognized that Reginier’s subject having cardiomyopathy and defective heart function thus in need of “substantial improvements in cardiac contractility” and “increased LV pump function” coincides and overlaps with the art-recognized pathological symptoms of “cardiomyopathy” and “cardiac pump failure” in a subject having DMD as disclosed in Chamberlain. As such, one of ordinary skill in the art would have applied, with a reasonable expectation of success, Reginier’s method to a DMD patient population having or at risk of developing cardiomyopathy. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the methods of Reginier and Chamberlain, thereby arriving at the instantly claimed combination treatment method of administering RRM1, RRM2, and micro-dystrophin encoding sequences in a single vector or in three different vectors. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide additive or greater treatment/prophylactic effects in a subject having a DMD-associated heart condition such as cardiomyopathy, because one of ordinary skill in the art would have readily recognized that the methods disclosed by each of Reginier and Chamberlain provide the same, overlapping effects pertaining to treatment of heart conditions such as cardiomyopathy characterized by reduced contractility, reduced systolic function, reduced LV pump function, and progression to heart failure. 
Accordingly, claims 1-20 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/593,840 in view of Regnier et al. (US 2016/0186139 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘840 claims drawn to a method of treating a muscular dystrophy comprising administering to a subject a pharmaceutical composition encoding a micro-dystrophin gene, which reduces “cardiomyopathy” and “cardiac pump failure.” It would have been obvious to further administer RRM1 and RRM2 encoded by the same vector or different vectors when practicing the muscular dystrophy treatment method of the ‘840 claims for greater/added treatment effects for reducing reduces “cardiomyopathy” and “cardiac pump failure”, because RRM1 and RRM2 genes were known to improve cardiac function (e.g., LV pump function) associated with cardiomyopathy and to prevent progression to heart failure as taught by Regnier as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not repeated.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635